                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

PRINCE D. KEY,

        Plaintiff,
                                                  Case No. 17-cv-521-jdp
   v.

ROBERT SHANNON,
JOSEPH CICHANOWICZ,
JOSHUA KOLBO and GARY BOUGHTON,
,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case.




        /s/                                                8/20/2019
        Peter Oppeneer, Clerk of Court                     Date
